Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 22, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161328                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  RYAN S. NIXON and NIXON FARMS, LLC,                                                                 Richard H. Bernstein
            Plaintiffs-Appellants,                                                                    Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161328
                                                                   COA: 343505
                                                                   Washtenaw CC: 17-000084-CZ
  WEBSTER TOWNSHIP,
           Defendant-Appellee,
  and
  FRANK KOLAKOWSKI and SHERRY
  KOLAKOWSKI,
           Intervenors-Appellees.

  _______________________________________/

        On order of the Court, the application for leave to appeal the January 21, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 22, 2020
           b1214
                                                                              Clerk